Opinion issued April 24, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-01008-CV



STEPHANIE ROQUMORE,  Appellant

V.

VIRGINIA POWER ENERGY MARKETING, INC.,  Appellee



On Appeal from the 164th District Court 
Harris County, Texas
Trial Court Cause No. 2005-77340



MEMORANDUM OPINION We dismiss this appeal for want of prosecution.  Neither appellant, Stephanie
Roqumore, nor her trustee in bankruptcy has taken any action to prosecute this appeal
in over one and and one-half years. We advised appellant that by a date certain, she
should provide us with a status report on the bankruptcy proceeding in which she was
involved.  The date certain passed without appellant providing us with the status
report.  Nevertheless, appellee did provide us with a status report regarding
appellant's bankruptcy.  It showed appellant  was discharged from the bankruptcy on
June 1, 2007.
	At our direction, the Clerk of the Court advised appellant that by a date certain
appellant should file a motion to reinstate the appeal in accordance with Texas Rule
of Appellate Procedure 8.3 (providing that a party may move the appellate court to
reinstate the appeal if permitted by federal law).  The date certain has passed and
appellant has not filed a motion to reinstate the appeal.
	Appellant has neither established indigence, nor paid all the required fees.  See
Tex. R. App. P. 5 (requiring payment of fees in civil cases unless indigent), 20.1
(listing requirements for establishing indigence); see also Tex. Gov't Code Ann. §§
51.207 (Vernon 2005), 51.208 (Vernon Supp. 2007); 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2007) (listing fees in court of appeals); Fees Civ. Cases
B(1), (3) (listing fees in court of appeals).  After being notified that this appeal was
subject to dismissal, appellant Stephanie Roqumore did not adequately respond.  See
Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing involuntary
dismissal of case).

	Appellant has failed to timely file a brief.  See Tex. R. App. P. 38.8(a) (failure
of appellant to file brief).  After being notified that this appeal was subject to
dismissal, appellant did not adequately respond.  See Tex. R. App. P. 42.3(b)
(allowing involuntary dismissal of case).
	We reinstate the appeal.  We dismiss the appeal because appellant has failed
to comply with a requirement of a notice from the Clerk of the Court requiring a
response, because appellant has neither established indigence nor paid all required
fees, and because appellant has failed to file a brief. Tex. R. App. P. 42.3(b), (c);
38.8(a)(1).We deny all pending motions.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.